Citation Nr: 1712116	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for sterility due to herbicide exposure, to include low sperm count.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, January 2011, and February 2011 rating decisions of the RO in Nashville, Tennessee.  

This case was previously before the Board in May 2014, where the issue of sterility due to herbicide exposure, to include low sperm count was remanded to the RO for a VA medical opinion.  An August 2014 VA examination report reflects that an adequate examination was conducted, and the examination report is of record.  As such, the directives of the May 2014 Remand have been substantially satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a February 2015 rating decision, during the pendency of this appeal, the RO granted service connection for erectile dysfunction as secondary to service-connected prostate cancer due to herbicide exposure, and entitlement to special monthly compensation based on loss of use of a creative organ.  As discussed below, the Board dismisses the issues of service connection for erectile dysfunction on appeal and sterility due to herbicide exposure, to include low sperm count, because the benefit sought has been fully granted with respect to these issues, leaving no questions of law or fact for the Board to decide.  See 38 U.S.C.A. 
§ 7104(a) (West 2014) (providing that the Board decides actual "questions in a matter").

In January 2014, the Veteran testified in a videoconference board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the "Virtual VA" system.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  During the pendency of this appeal, before a Board decision was issued, the RO granted service connection for erectile dysfunction as secondary to prostate cancer due to herbicide exposure, and awarded special monthly compensation due to loss of a creative organ, in a February 2015 rating decision.

2.  The Veteran currently has the symptom of low sperm count.  

3.  Low sperm count is a symptom that is already contemplated in the schedular rating for the service-connected erectile dysfunction and special monthly compensation due to loss of a creative organ.


CONCLUSIONS OF LAW

1.  As to the issue of service connection for erectile dysfunction, there remains no question of fact or law to be decided by the Board.  38 U.S.C.A. §§ 7104(a), 
7105 (West 2014).

2.  As to the issue of service connection for sterility, to include low sperm count, there remains no question of fact or law to be decided by the Board.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Court of Appeals for Veteran's Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the dismissed claims for service connection for erectile dysfunction and service connection for sterility, to include low sperm count, are decided as matters of law, no discussion of the duties to notify and assist are required with respect to these issues.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

Service Connection for Erectile Dysfunction

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the present case, before a Board decision was issued, the RO, in a February 2015 rating decision, granted service connection for erectile dysfunction, as secondary to service-connected prostate cancer due to herbicide exposure, and granted special monthly compensation for loss of use of a creative organ, constituting a full grant of benefits sought on appeal as to this issue; therefore, there remain no questions of fact or law for the Board to decide with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for erectile dysfunction, and it must be dismissed.  See 38 U.S.C.A. § 7104 (a) (providing that the Board decides actual "questions in a matter").

Service Connection for Sterility

As discussed above, the RO granted service connection for erectile dysfunction, and granted special monthly compensation for loss of use of a creative organ.  Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2016).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2016).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

The Board finds that the Veteran currently has the symptom of low sperm count, per the August 2014 VA examination report.  As discussed above, the Veteran is currently service connected for erectile dysfunction and has been granted special monthly compensation based on loss of use of creative organ, effective December 30, 2014, which already contemplates erectile dysfunction and its associated symptomatology, including low sperm count.  See 38 C.F.R. §§ 4.115a, 4.115b Note, 3.350(a)(1) (2016).  Low sperm count is a symptom already contemplated by the service-connected erectile dysfunction and special monthly compensation for loss of a creative organ ratings; therefore, to service connect the Veteran for sterility due to herbicide exposure, to include low sperm count, would result in rating the 

same symptoms under different diagnostic codes and compensating the Veteran twice for the same symptoms.  As such, the Board finds that service connection for sterility due to herbicide exposure, to include low sperm count, is not warranted.  
38 C.F.R. § 4.14.


ORDER

The appeal for service connection for erectile dysfunction is dismissed.

The appeal for service connection for sterility due to herbicide exposure, to include low sperm count, is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


